[Cite as In re Application of Kloeker, 137 Ohio St.3d 1211, 2013-Ohio-4574.]




                            IN RE APPLICATION OF KLOEKER.
   [Cite as In re Application of Kloeker, 137 Ohio St.3d 1211, 2013-Ohio-4574.]
Pending application for admission to take the Ohio bar examination
        disapproved—Applicant may reapply to take the July 2015 bar
        examination.
      (No. 2013-0438—Submitted May 8, 2013—Decided October 23, 2013.)
ON REPORT BY THE BOARD OF COMMISSIONERS ON CHARACTER AND FITNESS OF THE
                                 SUPREME COURT, NO. 533.
                                ____________________
        {¶ 1} On March 19, 2013, the Board of Commissioners on Character and
Fitness filed its final report in this court pursuant to Gov.Bar R. I(12)(E),
recommending that Christopher Carroll Kloeker’s application to take the Ohio bar
examination be disapproved and that he be permitted to apply for the July 2014
bar examination. The applicant did not file objections. On June 18, 2013, the
court granted, in part, Kloeker’s motion to seal the record.
        {¶ 2} On consideration of the board’s report, the court adopts the board’s
finding that Kloeker has failed to prove that he currently possesses the requisite
character, fitness, and moral qualifications for admission to the practice of law in
Ohio and hereby orders that Kloeker’s pending application be disapproved.
Based on the court’s review of the record, the court also finds that a longer
waiting period is required before Kloeker may reapply to take the Ohio bar
examination.     Accordingly, it is further ordered that Kloeker is permitted to
reapply for the July 2015 bar examination pursuant to the requirements of
Gov.Bar R. I, including completion of a new character-and-fitness investigation.
        O’CONNOR, C.J., and O’DONNELL, KENNEDY, and FRENCH, JJ., concur.
       PFEIFER, LANZINGER, and O’NEILL, JJ., concur in part and dissent in part
and would allow the applicant to reapply for the July 2014 bar examination as
recommended by the Board of Commissioners on Character and Fitness.
                        ________________________




                                      2